DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 5, 7, 8, 11, 12, 16-19, 24, 25, 27-29, 32-34 are pending in application
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (Zhejiang Da Xue Xue Bao Yi Xue Ban, 2016 May 25;45(6):598-606).	
Claim 1 is drawn to a peritoneal dialysis fluid (PDF) comprising at least one inhibitor of a sodium-glucose co-transporter (SGLT inhibitor). Hong et al. disclose Applicant’s peritoneal dialysis fluid (PDF) comprising the inhibitor of a sodium-glucose co-transporter (SGLT inhibitor), phlorizin (see abstract). It should be noted that Hong et al.’s compound phlorizin is the same as Applicant’s compound, phlorizin and it should inherently also be a sodium-glucose co-transporter (SGLT inhibitor). Claim 2 is also anticipated by Hong et al. since Hong et al.’s composition also comprises a pharmaceutical excipient (dextrose) (see abstract). Claim 4 is also anticipated by Hong et al. since Hong et al.’s composition is also a peritoneal dialysis fluid (PDF) (see abstract). Claim 11 is also anticipated by Hong et al. since Hong et al. composition also comprises phlorizin (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 8, 5, 17, 19, 24, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong et al. (Zhejiang Da Xue Xue Bao Yi Xue Ban, 2016 May 25;45(6):598-606) as applied in claim 1 above, and further in view of Weihua (US 20140336129 A1).	
Claim 7 is drawn to the PDF of claim 1, wherein the SGLT inhibitor is at least one of a SGLT1 inhibitor, SGLT5 inhibitor, or a dual SGLT1/SGLT5 inhibitor.
Hong et al. disclose Applicant’s peritoneal dialysis fluid (PDF) comprising the inhibitor of a sodium-glucose co-transporter (SGLT inhibitor), phlorizin (see abstract). It should be noted that Hong et al.’s compound phlorizin is the same as Applicant’s compound, phlorizin and it should inherently also be a sodium-glucose co-transporter (SGLT inhibitor). Also, Hong et al.’s composition also comprises a pharmaceutical excipient (dextrose) (see abstract). Furthermore, Hong et al. teach the investigation of the role of glucose transporter 1 (GLUTl) and sodium-glucose cotransporter 1 (SGLTl) in high glucose dialysate-induced peritoneal fibrosis (see entire document). Also, Hong et al. disclose performing peritoneal dialysis (PD group) on said rats comprising the administration a dialysate comprising phlorizin Also, Hong et al. disclose or suggest that inhibiting the expression of GLUTl and SGLTl can delay the absorption of glucose by the peritoneum, maintain the permeation gradient of peritoneal dialysate, increase the peritoneal ultrafiltration volume, and improve the peritoneal dialysis efficiency (see abstract). That is, Hong et al. disclose or suggest that down regulation of SGLTl and GLUTl can improve peritoneal function, increase the amount of ultrafiltration and delay peritoneal fibrosis.
The difference between Applicant’s claimed composition and the composition of Hong et al. is that Hong et al. do not disclose that phlorizin is a SGLT1 inhibitor.
Weihua discloses that phlorizin is a SGLT1 inhibitor and discloses that its use in the treatment of pancreatic cancer cells at a concentration of 50 µM with/without EGFR inhibitors (see page 5, [0047]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Hong et al.’s peritoneal dialysis fluid (PDF) comprising the inhibitor of a sodium-glucose co-transporter (SGLT inhibitor), phlorizin is a SGLT1 inhibitor and to administer it to a subject or patient in need of peritoneal dialysis to inhibit or downregulate the expressions of SGLT1 and GLUT1 and thus improve peritoneal function, increase the amount of ultrafiltration and delay peritoneal fibrosis in said subject or patient.
One having ordinary skill in the art would have been motivated to prepare Hong et al.’s peritoneal dialysis fluid (PDF) comprising the inhibitor of a sodium-glucose co-transporter (SGLT inhibitor), phlorizin is a SGLT1 inhibitor and to administer it to a subject or patient in need of peritoneal dialysis to inhibit or downregulate the expressions of SGLT1 and GLUT1 and thus improve peritoneal function, increase the amount of ultrafiltration and delay peritoneal fibrosis in said subject or patient.
It should be noted that it is obvious to use two SGLT1 inhibitors in the peritoneal dialysis fluid (PDF) based on factors such as the severity of the peritoneal function or peritoneal fibrosis, especially since the SGLT1 inhibitors have the same utility.  Also, it is obvious to use or administer the peritoneal dialysis fluid (PDF) in which the SGLT1 inhibitor phlorizin is of an amount or concentration such as disclosed by Weihua. Furthermore, it is obvious to administer the peritoneal dialysis fluid (PDF) comprising the SGLT1 inhibitor phlorizin in an amount or dosage form such as a single unit dosage form depending on factors such as the severity of the peritoneal function or peritoneal fibrosis. Also, it should be noted that the use of unit dosage forms for treating conditions or diseases is common or conventional in the art and is well within the purview of a skilled artisan.

Claim 24 is drawn to a method of treating a subject in need of a peritoneal dialysis, comprising the steps of: administering an effective amount of a peritoneal dialysis fluid (PDF) into the peritoneal cavity of the subject; and administrating an effective amount of at least one inhibitor of a sodium-glucose co-transporter (SGLT inhibitor) to the subject, thereby treating
the subject in need of a peritoneal dialysis.
The difference between Applicant’s claimed method and the method of Hong et al. is that Hong et al. do not disclose that phlorizin is a SGLT1 inhibitor.
Weihua discloses that phlorizin is a SGLT1 inhibitor and discloses that its use in the treatment of pancreatic cancer cells at a concentration of 50 µM with/without EGFR inhibitors (see page 5, [0047]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Hong et al.’s peritoneal dialysis fluid (PDF) comprising the inhibitor of a sodium-glucose co-transporter (SGLT inhibitor), phlorizin is a SGLT1 inhibitor and to administer it to a subject or patient in need of peritoneal dialysis to inhibit or downregulate the expressions of SGLT1 and GLUT1 and thus improve peritoneal function, increase the amount of ultrafiltration and delay peritoneal fibrosis in said subject or patient.
One having ordinary skill in the art would have been motivated to prepare Hong et al.’s peritoneal dialysis fluid (PDF) comprising the inhibitor of a sodium-glucose co-transporter (SGLT inhibitor), phlorizin is a SGLT1 inhibitor and to administer it to a subject or patient in need of peritoneal dialysis to inhibit or downregulate the expressions of SGLT1 and GLUT1 and thus improve peritoneal function, increase the amount of ultrafiltration and delay peritoneal fibrosis in said subject or patient.
It should be noted that it is obvious to use two SGLT1 inhibitors in the peritoneal dialysis fluid (PDF) based on factors such as the severity of the peritoneal function or peritoneal fibrosis, especially since the SGLT1 inhibitors have the same utility.  Also, it is obvious to use or administer the peritoneal dialysis fluid (PDF) in which the SGLT1 inhibitor phlorizin is of an amount or concentration disclosed by Weihua. Furthermore, it is obvious to administer the peritoneal dialysis fluid (PDF) comprising the SGLT1 inhibitor phlorizin in an amount or dosage form such as a single unit dosage form depending on factors such as the severity of the peritoneal function or peritoneal fibrosis. Also, it should be noted that the use of unit dosage form is common or conventional in the art and is well within the purview of a skilled artisan.

Claims 18, 28, 29, 12, 16, 32-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong et al. and Weihua as applied in claims 1 and 24 above, and further in view of Heerspink et al. (Journal of the American Society of Nephrology 28.1 (18.08.2017): 368-375; of record.) and Liu et al. (Diabetes 61:2199–2204, 2012) and Eickelmann et al. (US 20130065792 A1).	
The difference between Applicant’s claimed composition and the composition of Hong et al. and Weihua is that Hong et al. and Weihua do not disclose the use of a SGLT5 inhibitor.
Heerspink et al. disclose that canagliflozin slows progression of renal function decline and renal disease in patient with type 2 diabetes (see abstract and title). Furthermore, Heerspink et al. disclose that determines whether SGLT2 inhibition decreases albuminuria and slows the progression of kidney function decline independent of glycemic control by analyzing 2 years of data from a randomized controlled trial comparing canagliflozin (SGL T2 inhibitor) and glimepiride (diabetes 2 drug). (whole document). canagliflozin 100 or 300 mg/d, compared with glimepiride, slowed the progression of renal disease over 2 years in patients with type 2 diabetes, and canagliflozin may confer reno-protective effects independently of its glycemic effects (see abstract). It should be noted that canagliflozin is a phlorizin analog and C-glucoside.
Liu et al. disclose that sodium glucose cotransporter 2 (SGLT2) inhibition is a novel and
promising treatment for diabetes under late-stage clinical development (see abstract). Furthermore, Liu et al. disclose that remogliflozin is a SGLT2/SGLT5 dual inhibitor (see page 2203, left col., 2nd paragraph).
	Eickelmann et al. disclose that include phlorizin or remoglifozin, which are known to interact with SGLT5 and inhibit its function (i.e. they are SGLT5 inhibitors) (see page 7, [0092]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Hong et al.’s peritoneal dialysis fluid (PDF) comprising the inhibitor of a sodium-glucose co-transporter (SGLT inhibitor), phlorizin is a SGLT1 inhibitor, canagliflozin (a SGLT2) taught by Heerspink et al. and to also include remoglifozin (which is a dual SGLT2/an SGLT5 inhibitor) as taught by Liu et al., based on factors such as the severity of the subject’s or patient condition, and to administer it to a subject or patient in need of peritoneal dialysis and that has type 2 diabetes so to inhibit or downregulate the expressions of SGLT1 and GLUT1 and thus improve peritoneal function, increase the amount of ultrafiltration and delay peritoneal fibrosis in said subject or patient, and to also confer or provide renal protection to said subject or patient.
One having ordinary skill in the art would have been motivated to prepare Hong et al.’s peritoneal dialysis fluid (PDF) comprising the inhibitor of a sodium-glucose co-transporter (SGLT inhibitor), phlorizin is a SGLT1 inhibitor, canagliflozin (a SGLT2) taught by Heerspink et al. and to also include remoglifozin (which is a dual SGLT2/an SGLT5 inhibitor) as taught by Liu et al., based on factors such as the severity of the subject’s or patient condition, and to administer it to a subject or patient in need of peritoneal dialysis and that has type 2 diabetes so to inhibit or downregulate the expressions of SGLT1 and GLUT1 and thus improve peritoneal function, increase the amount of ultrafiltration and delay peritoneal fibrosis in said subject or patient, and to also confer or provide renal protection to said subject or patient.

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hong et al., Weihua, Heerspink et al., Liu et al. and Eickelmann et al. as applied in claims 1, 24, 18 and 16 above, and further in view of	O'Connor-Semmes et al. (Biopharmaceutics & Drug Disposition, Volume 34, Issue 2, March 2013, Pages 79-86).
The difference between Applicant’s claimed method and the method of Hong et al., Weihua, Heerspink et al., Liu et al. and Eickelmann et al. is that Hong et al., Weihua, Heerspink et al., Liu et al. and Eickelmann et al. do not disclose administering the SLGT inhibitor orally.
O'Connor-Semmes et al. disclose that remogliflozin etabonate (RE) is the prodrug of remogliflozin (R), an inhibitor of renal glucose transport designed to reduce blood glucose concentrations for the treatment of type 2 diabetes and that remogliflozin is the active entity of RE (see abstract). Furthermore, O'Connor-Semmes et al. disclose that remogliflozin etabonate (RE) can be administered orally (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Hong et al.’s peritoneal dialysis fluid (PDF) comprising the inhibitor of a sodium-glucose co-transporter (SGLT inhibitor), phlorizin is a SGLT1 inhibitor, canagliflozin (a SGLT2) taught by Heerspink et al. and to also administer remoglifozin (which is a dual SGLT2/an SGLT5 inhibitor) orally as taught by O'Connor-Semmes et al. based on factors such as the severity of the subject’s or patient condition, and to administer it to a subject or patient in need of peritoneal dialysis and that has type 2 diabetes so to inhibit or downregulate the expressions of SGLT1 and GLUT1 and thus improve peritoneal function, increase the amount of ultrafiltration and delay peritoneal fibrosis in said subject or patient, and to also confer or provide renal protection to said subject or patient.
One having ordinary skill in the art would have been motivated to prepare Hong et al.’s peritoneal dialysis fluid (PDF) comprising the inhibitor of a sodium-glucose co-transporter (SGLT inhibitor), phlorizin is a SGLT1 inhibitor, canagliflozin (a SGLT2) taught by Heerspink et al. and to also administer remoglifozin (which is a dual SGLT2/an SGLT5 inhibitor) orally as taught by O'Connor-Semmes et al. based on factors such as the severity of the subject’s or patient condition, and to administer it to a subject or patient in need of peritoneal dialysis and that has type 2 diabetes so to inhibit or downregulate the expressions of SGLT1 and GLUT1 and thus improve peritoneal function, increase the amount of ultrafiltration and delay peritoneal fibrosis in said subject or patient, and to also confer or provide renal protection to said subject or patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623